         Case 2:20-cv-01948-JCM-BNW Document 31
                                             32 Filed 03/03/21
                                                      03/05/21 Page 1 of 3



 1   Sean K. Claggett
     Nevada Bar No. 8407
 2   Joseph N. Mott
     Nevada Bar No. 12455
 3   4101 Meadows Lane, S te. 100
     Las Vega s, Nevada 89107
 4   (702) 655-2346 – Telephone
     (702) 655-3763 – Facsimile
 5   sclaggett@clagge ttlaw.co m
     joey@claggettlaw.com
 6   Attorneys for Plaintiff

 7                                UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9
         HEATHER SCHOENWALD, an
10       individual; TOM KOCH, an individual;
                                                                     Case No.:2:20-CV-01948-JCM-
         Plaintiffs,                                                 BNW
11
         v.                                                          STIPULATION AND ORDER
12                                                                   FOR EXTENSION OF TIME
         UNUM GROUP, a Foreign Corporation;                          FOR PLAINTIFF
         COLONIAL LIFE & ACCIDENT                                    SCHOENWALD’S RESPONSE
13       INSURANCE COMPANY, A                                        TO DEFENDANTS’ PARTIAL
         SUBSIDIARY OF UNUM GROUP, a                                 DISMISSAL OF PLAINTIFFS’
14       Foreign Corporation; DOES 1 through                         AMENDED COMPLAINT AND
         10; ROE CORPORATIONS, 1 through                             DEFENDANTS’ REPLY
15       10,DefendantsDefendants.                                    DEADLINES

16              Plaintiff Heather Schoenwald (“Schoenwald”), Plaintiff Todd Koch

17   (“Koch”) (collectively, “Plaintiffs”), Defendant UNUM Group (“UNUM”), and

18   Defendant Colonial Life & Accident Insurance Company (“Colonial Life”), by

19   and through their respective counsel of record, hereby request and stipulate to

20   extend the time for Plaintiff Schoenwald to respond to Defendants’ Motion for

21   Partial Dismissal of Plaintiffs’ Amended Complaint (Doc. No. 26). 1 Plaintiff

22   Schoenwald’s Response is currently due March 9, 2021, and the parties have

23
     1
         Defendants did not move to dismiss Plaintiff Koch’s single claim for retaliation.
24
                                                           -1-
      Case 2:20-cv-01948-JCM-BNW Document 31
                                          32 Filed 03/03/21
                                                   03/05/21 Page 2 of 3



 1   agreed to extend the time up to and including March 23, 2021. Similarly,

 2   Defendants’ Reply Brief would be due on March 30, 2021. The parties also

 3   agree to extend the deadline for Defendants to file their Reply up to and

 4   including April 13, 2021. This is the parties first request for an extension of

 5   time for Plaintiff Schoenwald to Respond to Defendants’ Motion for partial

 6   Dismissal and for Defendants to submit a Reply Brief.

 7   ///

 8   ///

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24
                                             -2-
      Case 2:20-cv-01948-JCM-BNW Document 31
                                          32 Filed 03/03/21
                                                   03/05/21 Page 3 of 3



 1                                              Case No.:2:20-CV-01948-JCM-BNW
           This Stipulation and Proposed Order for Extension of Time is made in
 2
     good faith and is not intended for purposes of delay.
 3
     DATED this 2nd day of March, 2021. DATED this 2nd day of March, 2021.
 4

 5    CLAGGETT & SYKES LAW FIRM                LAGOMARSINO LAW

 6    /s/ Joseph Mott                          /s/ Andre Lagomarsino
      Joseph N. Mott                           Andre M. Lagomarsino
 7
      Nevada Bar No. 12455                     Nevada Bar No. 6711
      4101 Meadows Lane, Suite 100             Daven P. Cameron
 8
      Las Vegas, NV 89107                      Nevada Bar No. 14179
      Attorneys for Plaintiff Heather          3005 W. Horizon Ridge Pkwy, #241
 9
      Schoenwald                               Henderson, NV 89052
                                               Attorneys for Plaintiff Tom Koch
10
      DATED this 2nd day of March, 2021.
11
      OGLETREE, DEAKINS, NASH, SMOAK &
12    STEWART, P.C.
      /s/ Anthony Martin
13    Anthony L. Martin
      Nevada Bar No. 8177
14    Dana B. Salmonson
      Nevada Bar No. 11180
15    3800 Howard Hughes Pkwy., #1500
      Las Vegas, NV 89169
16    Attorneys for Defendants UNUM
      Group and Colonial Life & Accident
17    Insurance Company
                                       ORDER
18
           IT IS HEREBY ORDERED that the Parties’ Stipulation for Extension
19
     of Time Regarding Defendants’ Motion for Partial Dismissal of Plaintiffs’
20
     Amended Complaint is GRANTED.
21

22                             U.S. DISTRICT/MAGISTRATE
                               UNITED                     JUDGE
                                       STATES DISTRICT JUDGE

23                                March 5, 2021
                  DATED:

24
                                            -3-
